DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 

Group I, claims 1-22 and 24-26, and

Species (A)(ii) the top layer has two or more layers
Species (B)(ii) the second layer has two or more layers
Species (C)(ii) the third layer as a sealant layer has two or more layers
Species (D)(ii) the second layer is not a sealant layer
Species (E)(i) the lamitube has a sealant layer

 in the reply filed on January 20, 2022 is acknowledged.

Examiner disagrees with Applicant’s characterization of claims 1-8, 10-22, 25 and 26 on page 2 of the Election filed January 20, 2022 as all reading on the elected species. For example, in regard to Species (D)(ii) (the second layer is not a sealant layer), claims 8, 10, 11, 13-15 and 26 do not read on elected Species (D)(ii) (the second layer of claim 8 is a sealant layer because 

Examiner notes that Examiner identified only claims 1-7, 12, 16, 17, 19-23 and 25 as being generic as to Genus D (whether or not the second layer is a sealant layer) on page 11 of Restriction Requirement mailed December 7, 2021. 

Claim Objections
Claim 22 is objected to because of the following informalities:  one “claim” in “claim claim” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

16 recites the limitation " the at least one second adhesive layer, and the at least one third adhesive layer " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 is rejected for the same reason that claim 16 is rejected since claim 17 depends upon claim 16.

Examiner has interpreted the recitation of claim 16 as only applying to the first adhesive layer, since that is the only layer that has antecedent basis.

Claim 25 recites the limitation " the at least one third adhesive layer " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Examiner has interpreted the recitation of claim 25 as only applying to the first and second adhesive layers, since those are the only layers that have antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12, 16-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (US 2006/0188678), as evidenced by the Wikipedia.org entry for “Low-density polyethylene” (page 1, under Properties heading).
In regard to claims 1, 4 and 6, Ohlsson et al. teach a tubular multilayer film (which Examiner interprets to be a “lamitube” as claimed in the instant application: a multilayer tubular film) (circular bubble film, see, for example, paragraph 0012), where the film comprises a top layer having at least two layers, a second layer having at least two layers and a sealant layer (see, for example, embodiment shown in Fig. 3b [film of layer structure 1b / 4b / 2b / 5b / 3b], where layers 1b and 4b constitute the claimed “top layer” having two layers, the multiple layers of layer 2b constitute the claimed “second layer” having at least two layers, and the combination of layers 5b and 3b corresponds to the claimed third layer that is a sealant layer of claim 6 (claims 42, 54 and 55 of Ohlsson et al. recite the third layer [layer 3b] as a sealant layer). Ohlsson et al. teach that the layer 1b (the “first layer”) comprises two ethylene polymers (mLLDPE and LDPE) (see, for example, paragraph 0010 and claims 42, 54 and 55), thus meeting the requirement of Applicant’s claim 1 that the top layer comprises at least one ethylene polymer. Ohlsson et al. teach that the multiple layers of layer 2b are of a majority of (preferably up to 90% of) high density polyethylene (HDPE) (see, for example, paragraph 0009 and claims 42, 54 and 55) (thus meeting the requirement of Applicant’s claim 1 that the second layer comprises at least one ethylene polymer). 

	
In regard to claim 2, since Ohlsson et al. teach a circular bubble film (paragraph 0012; see discussion above in regard to claim 1), one of ordinary skill in the art would have expected the inherent physical characteristics of the circular bubble film, such as the ovality of the circular bubble film, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Note that it would have been expected to one of ordinary skill in the art that the circularity of any circular bubble film would not be 100% perfect, and that there thus would be a margin of error in circularity that would overlap with the claimed range of ovality in the range of 1 to 8%.
Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 3, Ohlsson et al. teach the lamitube as discussed above in regard to claims 1, 4 and 6, where the “top layer” has two layers (layers 1b and 4b).
Since the thickness ratio of layers 1b:4b:2b:5b:3b in film of layer structure 1b / 4b / 2b / 5b / 3b is 1:1:3:1:1 (paragraph 0045), the ratio of thickness of layers of the claimed “top layer” to the non’”top layers” is 2:5 (1+1 = 2 for layers 1b and 4b) : (3 + 1 + 1 = 5 for the other layers). Ohlsson et al. teach that in one embodiment that the total thickness of the film is 50 to 150 microns (paragraph 0048), and the thickness of “top layer” for the upper limit of the total thickness range is 42.9 microns (which falls out the claimed range of 50 to 150 microns for the thickness of the “top layer”). However, since the thickness ratio of 1:1:3:1:1 is identified as merely exemplary, and that the thickness ratios amongst layers may be varied in order to achieve the desired balance of mechanical and functional properties (paragraph 0045), it would have been obvious to one of ordinary skill in the art at the time of the invention to have increased the thicknesses of the layers 1b and/or 4b (or of the total thickness of the film as as a whole) in order to arrive at a thickness of the combination of the layers 1b and 4b of over 50 microns (and within the range of 50 to 150 microns), in order to achieve the desired balance of properties, or in order to attain a film of increased toughness / impact resistance, for example, by forming a film of thickness of over 150 microns (such as, for example, 180 microns, 200 microns), or increasing the thickness of layer 4b, when the particular intended use of the film calls for it.

In regard to claim 5, Ohlsson et al. teach the lamitube as discussed above in regard to claims 1, 4 and 6, where the “top layer” has two layers (layers 1b and 4b). Since Ohlsson et al. teach that additional layers may be added (see, for example, first sentence of paragraph 0044), it would have been obvious to one of ordinary skill in the art at the time of the filing of the 

In regard to claim 7, Ohlsson et al. teach the lamitube as discussed above in regard to claims 1, 4 and 6. Since Ohlsson et al. teach that additional layers may be added (see, for example, first sentence of paragraph 0044), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have inserted an additional layer between layers 5b and the lowest surface of the lowermost layer 2b in order to achieve some desired property, including increased adhesive bond between layers 2b and 5b via a layer of material that is of intermediate composition between layers 2b and 5b in order to improve the bond strength between the layers 2b and 5b.

In regard to claim 12, Ohlsson et al. teach the lamitube as discussed above in regard to claims 1, 4 and 6, where the “sealant layer” has two layers (layers 5b and 3b).

Since the thickness ratio of layers 1b:4b:2b:5b:3b in film of layer structure 1b / 4b / 2b / 5b / 3b is 1:1:3:1:1 (paragraph 0045), the ratio of thickness of layers of the claimed “sealant layer” to the non-“sealant layers” is 2:5 (1+1 = 2 for layers 5b and 3b) : (3 + 1 + 1 = 5 for the other layers). Ohlsson et al. teach that in one embodiment that the total thickness of the film is 50 to 150 microns (paragraph 0048), and the thickness of “sealant layer” for the upper limit of the total thickness range is 42.9 microns (which falls out the claimed range of 50 to 150 microns for 

In regard to claim 16, the lamitube of claim 5 is discussed above in regard to claim 5. One of ordinary skill in the art would have recognized thicknesses within the range of 20 to 40 microns as obvious thicknesses for an adhesive layer within a multilayer film of thickness within the range of 50 to 150 microns.

In regard to claim 17, the lamitube of claim 16 is discussed above in regard to claims 16 and 5. Since the layers between the adhesive layer are ethylene layers, one of ordinary skill in the art would have recognized that an adhesive comprises an ethylene polymer as an obvious choice of adhesive for compatibility between the layers, and it would have been obvious to one of ordinary skill in the art to have selected an adhesive comprising ethylene polymer of any known density, including a density that falls within the claimed range.



In regard to claim 19, Ohlsson et al. teach the lamitube as discussed above in regard to claims 18, 1, 4 and 6. Ohlsson et al. teach that additives such as colorant may be included in the second layer, and that it is normally included in the form of masterbatch of a resin that is compatible with the resin used to form the second layer (paragraph 0040). While Ohlsson et al. also teach that additives may be added to the first (“top” layer of the instant application) and the third (sealant) layer (paragraph 0041), Ohlsson et al. do not explicitly teach that colorant is added to the first or third layers. However, since Ohlsson et al. teach that additives may be added to the first (“top” layer of the instant application) and the third (sealant) layer, and that Ohlsson et al. establish that colorant may be added to the second layer in the form of masterbatch, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included colorant in the form of colorant masterbatch at the time of formation of the top and sealant layers in order to form such layers with some color in the instances where color / 

In regard to claim 20, since Ohlsson et al. teach a lamitube having all structural and compositional limitations as claimed (see discussion of claims 1, 4 and 6 above), one of ordinary skill in the art would have expected the inherent physical characteristics of the lamitube, such as the stiffness of the lamitube, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 21, since Ohlsson et al. teach a lamitube having all structural and compositional limitations as claimed (see discussion of claims 1, 4 and 6 above), one of ordinary skill in the art would have expected the inherent physical characteristics of the lamitube, such as the Young’s modulus of the lamitube, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that


MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 22, Ohlsson et al. teach the lamitube as discussed above in regard to claims 1, 4 and 6.
Ohlsson et al. teach that in one embodiment that the total thickness of the film is 50 to 150 microns (paragraph 0048). However, Ohlsson et al. additionally teach that the thickness ratio of 1:1:3:1:1 is merely exemplary, and that the thickness ratios amongst layers may be varied in order to achieve the desired balance of mechanical and functional properties (paragraph 0045), it would have been obvious to one of ordinary skill in the art at the time of the invention to have increased the thicknesses of one, some, or all of the layers in order to arrive at an overall thickness of the film in the range of 170 to 400 microns, in order to achieve the desired balance of properties, or in order to attain a film of increased toughness / impact resistance, for example, by forming a film of thickness of over 150 microns (such as, for example, 170 microns, 180 microns, 200 microns, etc. ), when the particular intended use of the film calls for it.

In regard to claim 25, the lamitube of claim 7 is discussed above in regard to claim 7. One of ordinary skill in the art would have recognized thicknesses within the range of 20 to 40 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782